Exhibit 10.2

 

LOGO [g631905g0212212130223.jpg]

   

LyondellBasell Tower

   

1221 McKinney, Ste. 3200

   

Houston, Texas 77010

   

(713) 654-5180

   

 

aravive.com

OFFER LETTER

February 1, 2017

Vinay Shah

4205 Rice Boulevard

Houston, TX 77005

 

Re:

Employment Offer

Dear Vinay:

Aravive Biologics, Inc. (the “Company”) is pleased to offer you the position of
Chief Financial Officer, reporting to the Company’s Chief Executive Officer. The
terms of your employment with the Company are as follows:

You will be expected to perform duties as are normally associated with your
position and such duties as are assigned to you from time to time, subject to
the oversight and direction of the Chief Executive Officer. You will be expected
to devote approximately 67% of your professional time to the business of the
Company. You will be classified as an “exempt” salaried employee and your salary
will be $15,000 per month or $180,000 per year, less payroll deductions and
withholdings. You will also be eligible for annual performance bonuses of up to
$35,500, such bonuses to be determined and paid after the completion of each
calendar year, which will be based upon achievement of personal and corporate
goals. Additionally, you will be eligible to participate in the Company’s
approved benefits program, which may be amended from time to time. You shall
also be entitled to paid vacation in accordance with Company’s approved vacation
policy, which may be amended from time to time.

The Company will pay you a relocation/ temporary living allowance of $15,000,
which will be subject to payroll deduction and withholding taxes.

As a Company employee, you will be expected to abide by the Company’s policies
and procedures. As part of your agreement to accept employment with the Company,
you will be expected to execute a Proprietary Information and Inventions
Assignment Agreement (the “PIIA Agreement”), which prohibits unauthorized use or
disclosure of the Company’s proprietary information, among other obligations. A
copy of the PIIA Agreement is attached hereto as for reference.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common



--------------------------------------------------------------------------------

LOGO [g631905g0212212130223.jpg]

knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto the Company’s premises any unpublished documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. You hereby represent that you have disclosed to the Company
any contract you have signed that may restrict your activities on behalf of the
Company.

Your regular work schedule is from 8:00 a.m. to 5:00 p.m., Monday through
Friday. As an exempt salaried employee, you will be expected to work additional
hours as required by the nature of your work assignments. You will not be
eligible for overtime premiums.

Your employment relationship with the Company is “at-will.” This means that you
may terminate your employment with the Company at any time by providing two
weeks of written advance notice and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause with two weeks of written advance notice;
provided, however, that the Company may terminate your employment immediately
for “Cause” as defined below. Your employment at-will status can only be
modified in a written agreement signed by you and by an authorized officer of
the Company. If your employment is terminated by the Company without Cause, you
shall be entitled to receive a severance payment equal to three months’ salary.
Cause shall be defined as (i) acts of embezzlement or misappropriation of funds
or fraud; (ii) conviction of a felony or other crime involving moral turpitude,
dishonesty or theft; (iii) willful unauthorized disclosure of the Company’s
confidential information; (iv) material violation of any terms of your
employment agreement or the PIIA Agreement not cured within 30 days of receiving
notice thereof; (v) being under the influence of drugs during performance of
duties; (vi) engaging in behavior that would constitute grounds for liability
for harassment or other egregious conduct that violates laws governing the
workplace; or (vii) willful failure to perform assigned tasks where such failure
is attributed to your gross insubordination, or dereliction of fiduciary or
other obligations which are not cured within 30 days of receiving notice
thereof.

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions. By signing below, you agree to abide by all of the
Company’s policies applicable to similarly situated employees and acknowledge
that your continued employment will be contingent upon you complying in all
respects with the Company’s policies and requirements, including those set forth
in the Company’s Employee Handbook to be provided to you. This letter, together
with your PIIA Agreement, forms the complete and exclusive statement of your
employment agreement with the Company. It supersedes any other agreements or
promises made to you by anyone, whether oral or written. Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by an
authorized officer of the Company.

Please sign and date this letter and return it to me immediately, if you wish to
accept employment at the Company under the terms described above. If you accept
our offer, your start date will be as of February 1, 2017.



--------------------------------------------------------------------------------

LOGO [g631905g0212212130223.jpg]

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

LOGO [g631905snap1.jpg]

Ray Tabibiazar, MD

President & CEO

Offer Accepted:

 

LOGO [g631905snap2.jpg]

VINAY SHAH



--------------------------------------------------------------------------------

LOGO [g631905g0212212130223.jpg]

   

LyondellBasell Tower

   

1221 McKinney, Ste. 3200

   

Houston, Texas 77010

   

(713) 654-5180

   

 

aravive.com

AMENDMENT NO. 2 TO OFFER LETTER

May 30, 2018

VIA ELECTRONIC MAIL

Vinay Shah

4205 Rice Boulevard

Houston, TX 77005

 

Re:

Amendment to Offer Letter

Dear Vinay:

This Amendment amends the Offer Letter dated February 1, 2017, as amended
December 21, 2017 (the “Offer Letter”), between you and Aravive Biologics, Inc.
(the “Company”). In consideration of your continued employment, you agree that
the Offer Letter shall be amended as provided below

Effective May 1, 2018, the second, third and fourth sentences of the second
paragraph of the Offer Letter shall be deleted and replaced with the following:

“You will be expected to devote approximately 100% of your professional time to
the business of the Company. You will be classified as an “exempt” salaried
employee and your salary will be $23,175 per month or $278,100 per year, less
payroll deductions and withholdings. You will also be eligible for annual
performance bonuses of up to 20% of your annual base salary, such bonuses to be
determined and paid after the completion of each calendar year, which will be
based upon achievement of personal and corporate goals.”

The Offer Letter, as amended by this Amendment, forms the complete and exclusive
statement of your agreement with the Company.

Please sign and date this letter and return it to me immediately, if you wish to
continue your services at the Company under the terms described above.

Sincerely,

 

/s/ Ray Tabibiazar

Ray Tabibiazar Chairman of the Board Offer Accepted:

/s/ Vinay Shah

Vinay Shah